DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 09/01/2022 amended claims 6, 17, and cancelled claims 1-5, 11-16 and 18.  Claims 6-10 and 17, 19, and 20 are pending.  Claims 6, 8-10, 17, 19, and 20 are rejected on new grounds of rejections.  Claim 7 is objected.  This office action is made non-final.

Objection/s to the Application, Drawings and Claims
The filing on 09/01/2022 appropriately amended the title; hence the objections to the title made in the last office action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, which depends on claim 6, recites the limitation "the second lock unit" on lines 3 and 4 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, which depends on claim 9 and 6, recites the limitation "the second lock unit" on line 2 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara (US 20160109788 A1) in view of Roessel (US 5469236 A).
Regarding claim 6, Yanagihara teaches a projection device (Fig. 1-4B) comprising: an electro-optical element (341R/G/B); a drive housing (2) that stores the electro-optical element (341R/G/B) and includes a central portion (main body) and a protruding portion (front side) protruding from the central portion (main body); a recessed portion (lens region); a projection lens (35) that is disposed in the recessed portion (lens region), projects light applied from the electro-optical element (341R/G/B) onto a projection target; and fans (61, 611, 612, 613, 614, 62, 621, 622, and/or 623) that are disposed in the drive housing (2) and draw in or discharge gas, wherein the recessed portion (lens region) and the protruding portion (front side) are adjacent to each other in a first direction, the projection lens (35) is provided so as to extend to the recessed portion (lens region) from the drive housing (2) in a second direction crossing the first direction, the central portion (main body) includes a first A side surface (right side surface) that is provided in a first A direction (X-right) corresponding to one side in the first direction and a second A side surface (left side surface) that is provided in a first B direction (X-left) corresponding to the other side in the first direction, the protruding portion (front side) includes a first B side surface in the first A direction (X-right) and includes a second B side surface, which faces the projection lens (35), in the first B direction (X-left), and the fans (61, 611, 612, 613, 614, 62, 621, 622, and/or 623) face the second A side surface (left side surface) and the second B side surface (Fig. 1-3).
Yanagihara does not teach a first rotation mechanism and a first lock unit.
Roessel teaches a first rotation mechanism (Fig. 1 and 2) having a first lock unit (32) that is provided on the projection lens and switches a state of the first rotation mechanism between rotatable and not rotatable.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yanagihara with Roessel; because it allows greater flexibility in projecting images in many different directions.
Regarding claim 9, the combination of Yanagihara and Roessel consequently results in an operation switch (part of 32) that is provided on the drive housing and is used to operate the projection device, wherein the operation switch and the first lock unit are disposed on a same surface side in the projection device (Fig. 3 of Roessel).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Roessel (US 5469236 A) in view of Lai (CN 204945473 U).
Regarding claim 17, Roessel teaches a projection lens (35; Fig. 1-3) comprising: an incident portion (20) on which light is incident in a second direction; a first optical axis bending member (28) that bends light emitted from the incident portion (20) in a third direction crossing the second direction; a second optical axis bending member (48) that bends light emitted from the first optical axis bending member (28) in the second direction; a first intermediate optical system (40, 42, and/or 44) and a second intermediate optical system (42, 44, and/or 40, respectively) that are provided between the first optical axis bending member (28) and the second optical axis bending member (48) on an optical path; and a first intermediate optical system (40, 42, and/or 44) and a second intermediate optical system (42, 44, and/or 40) that are provided between the first optical axis bending member (28) and the second optical axis bending member (48) on an optical path; and a second rotation mechanism (Fig. 1 or 2).  Roessel further teaches a diameter of a lens composing the first intermediate optical system (40, 42, and/or 44) is larger than a diameter of a lens composing the second intermediate optical system (42, 44, and/or 40, respectively; Fig. 3).
Roessel does not teach the second rotation mechanism that includes the second intermediate optical system and does not include the first intermediate optical system; wherein the second rotation mechanism rotates with the second intermediate optical system, and rotates without the first intermediate optical system.
Lai teaches a rotation mechanism that includes the second intermediate optical system (19-20/15-18) and does not include the first intermediate optical system (15-18/19-20, respectively); wherein the second rotation mechanism rotates with the second intermediate optical system (19-20/15-18), and rotates without the first intermediate optical system (15-18/19-20; Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Roessel with Lai; because it provides secured locking mechanism.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roessel and Lai and in further view of Zhou (WO 2019169819 A1).
Regarding claim 19, Roessel does not explicitly teach an electro-optical element (341R/G/B); a drive housing (2) which includes the electro-optical element (341R/G/B) and to which the projection lens (35) is connected; and a first rotation mechanism that rotates the projection lens (35) with respect to the drive housing (2).
Zhou teaches an electro-optical element (light valve of the projection system); a drive housing (10) which includes the electro-optical element (light valve of the projection system) and to which the projection lens (1) is connected; and a first rotation mechanism (30) that rotates the projection lens (1) with respect to the drive housing (10).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine Roessel with Zhou; because it allows increasing the degree of freedom of the projection.
Regarding claim 20, Roessel, as modified by Zhou, further teaches an emission lens (52) that emits light emitted from the second optical axis bending member (48); and a lens housing that covers a member provided between the emission lens and the second rotation mechanism, wherein the lens housing is rotatable about the second rotation mechanism, and the emission lens is rotatable as the lens housing is rotated (Fig. 1 and 2).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the closest prior art references, Roessel (US 5469236 A), Kurota (US 20180217477 A1), and Kuroda (JP 2017142281 A), do not teach, by themselves or in combination with one another, “a second lock unit that switches a state of the second rotation mechanism between rotatable and not rotatable.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 7 is not obvious to a person of ordinary skill in the art at the time of the invention.

Conclusion
The new ground(s) of rejection presented in this Office action with respect to claim 6 renders this office action NON-FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882